DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 22 November 2021. These drawings are accepted and entered. 
Specification
The specification amendments were received on 22 November 2021. These specification amendments are accepted and entered.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 17, the recitation “the support bar” should be “the elongate support bar”.
Claim 12 is objected to because of the following informalities: In lines 1-2, the recitation “further including an upper roller support sized” should be “wherein the upper roller support is sized”. In line 3, the recitation “having first and second upper inner side walls and an upper” should be “having the first and second upper inner side walls and the upper”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19511999 A1 (Berger) in view of US 7,866,772 B1 (Chen).
With respect to claim 1: Berger discloses a drawer slide (pull-out guide 10) comprising: a base member (guide rail 22) having a track portion with a track base (web surface 24) and first and second outer walls (U-legs 26a and 26b) extending from the track base, the first and second outer walls and the track base defining a first channel along a longitudinal axis (Fig. 1), the first outer wall having a first outer race (for lower balls 32a) and the second outer wall having a second outer race (for lower balls 32b); an elongate support bar (intermediate rail 28) sized and configured to longitudinally slide, the elongate support bar having a top face (end face 28a) and an opposing bottom face (end face 28b), the support bar further having a first side face (one of the left and right side faces of rail 28) and an opposing second side face (the other of the left and right side faces of rail 28) with the first and second side faces being respectively disposed between the top and bottom faces (Fig. 1); a first plurality of ball bearings (lower balls 32 and 32b) disposed in the first and second outer races (Fig. 1); and a first plurality of roll pins (lower rollers 30) respectively disposed orthogonal to the longitudinal axis in contact with the track base (Fig. 1).

The rows of rollers 30 and balls 32a, 32b are held in their mutual arrangement to one another by a cage (not shown) in the running rail 12 or the guide rail 22 in the intended alignment with one another.
Chen discloses a drawer slide comprising an inner sliding rail 10, an intermediate sliding rail 1, and an outer sliding rail 2. Chen discloses sliding bearing bushes 3 and 4 that hold both rolling cylinders 5 and rolling balls 7. See Cols. 2-3 and Fig. 5. 
Chen’s sliding bearing bushes 3 and 4 are analogous to the cage (not shown) disclosed in Berger [0022], based on the positioning of the pins/rollers/cylinders and the ball bearings/balls. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Chen’s sliding bearing bushes 3 and 4 to be used as Berger’s cage (not shown), as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Based on Berger [0022], it is obvious to use one of Chen’s sliding bearing bushes 3/4 between Berger’s rails 12 and 28 (for the upper rollers 30 and balls 32a/32b), and to use a second of Chen’s sliding bearing bushes 3/4 between Berger’s rails 22 and 28 (for the lower rollers 30 and balls 32a/32b).
One would be motivated to make such a combination because Berger [0022] explicitly discloses such cages, and because Chen’s sliding bearing bushes 3 and 4 have the openings to hold rollers and balls in a similar positional configuration as Berger’s rollers 30 and balls 32a/32b.
See Chen Fig. 5, Chen Fig. 8, and Berger Fig. 1. In the combination, the sliding bearing bushes 3/4 make obvious the claimed “lower roller support” and “upper roller 
Regarding the final “wherein” clause in claim 1, see Berger Fig. 1. In the combination, the “lower roller support” is between in Berger’s rails 22 and 28 (to hold lower roller 30 and lower balls 32a/32b), and the “upper roller support” is between Berger’s rails 12 and 28 (to hold upper roller 30 and upper balls 32a/32b). 
This makes obvious, as claimed, “wherein the lower roller support is disposed underneath the elongate support bar (the lower bush 3/4 is beneath rail 28 and above rail 22) with the lower center section (31/41 of bush 3/4) of the lower roller support disposed adjacent to the bottom face (28b of rail 28, to hold lower roller 30), and wherein the upper roller support is disposed atop the elongate support bar (the upper bush 3/4 is above rail 28 and below rail 12) with the upper center section (31/41 of bush 3/4) disposed adjacent to the top face (28a of rail 28, to hold upper roller 30) and with the first upper inner side wall being disposed adjacent the first side face (32/42 of bush 3/4 adjacent to the left side of rail 28, to hold ball 32b), the second upper inner side wall being disposed adjacent the second side face (33/43 of bush 3/4 adjacent to the right side of rail 28, to hold ball 32a)”.
With respect to claim 2: Berger [0018] discloses the running rail 12 and guide rail 22 are formed from sheet metal. Chen Fig. 5 shows rails that are each a single, unitary piece. 

With respect to claim 3: Berger [0018] discloses the rails 12 and 22 made of metal. Chen Fig. 5 shows rails that are each a single, unitary piece. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Berger’s rail 22 of a singular piece of material, in order to have a structurally strong rail and to reduce the number of components to be attached together (compared to making the rail of multiple pieces).
The claim recitation “milled” is best understood as a product-by-process claim limitation.  “[E]ven though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The process of milling the base member does not yield a patentable distinction over the apparatus.
With respect to claims 4-6: Berger [0018]-[0023] discloses rail 12 attached to a drawer. The side wall 14 and bottom 16 of the drawer are shown in Fig. 1. The cabinet body and the support wall thereof, to which the rail 22 is attached, are not shown in Berger’s figures. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have holes in the upright wall 36b, in order to screw the fastening profile 36 to the cabinet body as disclosed by Berger.
Berger’s drawer and cabinet body make obvious the claimed “drawer” and “drawer surround” of claims 4 and 6, respectively. The upright wall 36b of the fastening profile 36 makes obvious the “elongate flange” of claim 5.
Regarding the claimed “mounting hole” and “fastener” in claim 4, Applicant’s Fig. 4 shows the mounting holes 70 in the upright elongate flange 68. The holes formed in Berger’s upright wall 36b make obvious the “mounting hole” of claims 4 and 6, in that the holes in upright wall 36b are positioned similarly to Applicant’s mounting holes 70. The screws used to fix the upright wall 36b to the cabinet body make obvious the “fastener” of claims 4 and 6.
With respect to claim 9: See Berger Fig. 1 for end face 28b in contact with the lower row of rollers 30.
With respect to claim 10: See Berger Fig. 1. The two locations where the lower balls 32a and 32b contact the intermediate rail 28 are “a first lower inner race” and “a second lower inner race” as claimed. 
With respect to claim 11: See Berger Fig. 1. The two locations where the upper balls 32a and 32b contact the intermediate rail 28 (near the upper running rail 12) are “a first upper inner race” and “a second upper inner race” as claimed.
With respect to claim 12: In the combination, it is obvious to adapt Chen’s sliding bearing bush 3/4 for use between Berger’s running rail 12 and intermediate rail 28, to hold Berger’s upper balls 32a/32b and upper rollers 30. 
The upper bearing bush 3/4 makes obvious the claimed “upper roller support”. Top wall 31 or 41 makes obvious the claimed “upper center section”. Side walls 32/33/42/43 make obvious the claimed “first and second inner side walls”. 
With respect to claim 13: See Berger Fig. 1. The upper balls 32a and 32b are “a second plurality of ball bearings” as claimed.
With respect to claim 14: In the combination, Chen’s coupling holes 321/331/421/431 make obvious the claimed “upper bearing apertures”. 
With respect to claim 15: In the combination, Chen’s coupling holes 311/411 make obvious the claimed “upper roller openings”. In the combination, Berger’s upper row of rollers 30 make obvious the claimed “second plurality of roll pins”. 
With respect to claim 16: See Berger Fig. 1. Berger’s running rail 12 is “an upper track member” as claimed. U-legs 20a and 20b are “third and fourth outer walls” as claimed, and web surface 18 is “a track center section” as claimed. The U-shape of running rail 12 forms “a second channel” in the same way as Applicant’s channel 142 (Applicant’s Fig. 5).
With respect to claim 17: See Berger Fig. 1. Where the upper balls 32a and 32b contact the legs 20a and 20b of the running rail 12 are “a third outer race” and “a fourth 
With respect to claim 18: In the combination, Chen’s coupling holes 321/331/421/431 make obvious the claimed “upper bearing apertures”. 
With respect to claim 19: In the combination, Chen’s coupling holes 311/411 make obvious the claimed “upper roller openings”. In the combination, Berger’s upper row of rollers 30 make obvious the claimed “second plurality of roll pins”. 
With respect to claim 21: By making the same combinations/modifications as in the rejections above, Berger in view of Chen makes obvious a drawer slide (Berger’s pull-out guide 10, as modified) comprising: a base member (Berger’s guide rail 22) having a track portion with a track base (web surface 24) and first and second outer walls (U-legs 26a and 26b) extending from the track base, the first and second outer walls and the track base defining a first channel along a longitudinal axis (Berger Fig. 1); a lower roller support (Chen’s sliding bearing bush 3/4, applied at Berger’s rail 22) slidably disposed within the first channel along the longitudinal axis, the lower roller support having first and second lower inner side walls (Chen’s sidewalls 32/33/42/43) and a lower center section (Chen’s top wall 31/41) disposed between the first and second lower inner side walls, the first and second lower inner side walls respectively disposed adjacent the first and second outer walls of the track portion, the lower center section disposed adjacent the track base, the first and second lower inner side walls and the lower center section forming a lower roller channel (the U-shaped channel formed by bush 3/4), the lower center section having lower roller openings (Chen’s coupling holes 311/411) formed there through; an elongate support bar (Berger’s intermediate rail 28) disposed in the lower roller channel and sized 
With respect to claim 22: See Berger Fig. 1. Where the lower balls 32a contact the U-leg 26a is “a first outer race” as claimed. Where the lower balls 32b contact the U-leg 26b is “a second outer race” as claimed. Where the upper balls 32a contact the U-leg 20a is “a third outer race” as claimed. Where the upper balls 32b contact the U-leg 20b is “a fourth outer race” as claimed. Where the lower balls 32a contact the intermediate rail 28 is “a first lower inner race” as claimed. Where the upper balls 32b contact the intermediate rail 28 is “a first upper (inner) race” as claimed. Where the lower balls 32b contact the intermediate rail 28 is “a second lower inner race” as claimed. Where the upper balls 32a contact the intermediate rail 28 is “a second upper inner race” as claimed.
With respect to claim 23: Berger’s lower balls 32a and 32b, at rail 22, are “a first plurality of balls bearings” as claimed. Berger’s upper balls 32a and 32b, at rail 12, are “a second plurality of balls bearings” as claimed.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19511999 A1 (Berger) in view of US 7,866,772 B1 (Chen) as applied to claim 1 above, and further in view of US 5,626,405 A (Banks).
With respect to claim 3: Berger [0018] discloses the rails 12 and 22 made of metal. Chen Fig. 5 shows rails that are each a single, unitary piece. Banks Fig. 1 and Col. 2 disclose forming slide rails 11 from a singular piece of aluminum, with the grooves 13 milled in the rails 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Berger’s rails 12 and 22 from milled aluminum, like Banks’ rails 11, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
One would be motivated to make the rails 12 and 22 from milled aluminum, because aluminum is both strong and lightweight. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19511999 A1 (Berger) in view of US 7,866,772 B1 (Chen) as applied to claim 16 above, and further in view of DE 29507853 U1 (Mertes).
With respect to claim 20: Berger [0018]-[0023] discloses rail 12 attached to a drawer. The side wall 14 and bottom 16 of the drawer are shown in Fig. 1. The cabinet body and the support wall thereof, to which the rail 22 is attached, are not shown in Berger’s figures. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have holes in the upright wall 36b, in order to screw the fastening profile 36 to the cabinet body as disclosed by Berger.
Berger’s drawer and cabinet body make obvious the claimed “drawer” and “drawer surround”, respectively. Regarding the claimed “mounting hole” and “fastener”, Applicant’s Fig. 4 shows the mounting holes 70 in the upright elongate flange 68. The holes formed in Berger’s upright wall 36b make obvious the “mounting hole” of claim 20, in that the holes in upright wall 36b are positioned similarly to Applicant’s mounting holes 70. The screws used to fix the upright wall 36b to the cabinet body make obvious the “fastener” of claim 20.
Berger Fig. 1 appears to show in phantom the type of drawer attachment between the running rail 12 and the drawer that includes a piece of portion extending upwardly from the running rail 12. Such a piece or portion on the rail 12 includes a forwardly-extending male portion that engages in a hole in the rear wall of the drawer. 
Mertes discloses attachment between a drawer and a drawer rail. In Mertes’ figures, the sliding body 6 is attached to the drawer 10, and the sliding rail 7 is attached to the running rail 3. A locking member 8 on the running rail 3 engages into a recess 9 on the sliding body 6. The sliding body 6, sliding rail 7, and locking member 8 are comprised in a locking device 5 for attaching the drawer 10 to the running rail 3. 

In the combination, the sliding body 6 and/or locking device 5 make(s) obvious the claimed “drawer attachment member”. Regarding the claimed “mounting hole” and “fastener”, Mertes [0058] states that the sliding body 6 is equipped with means which enable the drawer to be fixed thereon. The cross-sectional views in Mertes Figs. 1-2 appear to show a hole at the front portion of sliding body 6. Berger is aware of using screws (Berger [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use screws and holes in the sliding body 6 to attach the sliding body 6 to the drawer, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to use the screws and holes, so as to use the same fastening structure between the sliding body 6 and drawer that is used between Berger’s fastening profile 36 and cabinet, thereby making assembly easier by not having multiple, different types of fasteners. 
In the combination, the holes in sliding body 6 make obvious the claimed “mounting hole”, and the screws make obvious the claimed “fastener”.
Response to Arguments
The drawing objections made in the previous Office action are withdrawn, as being overcome by the amendment dated 22 November 2021.
The specification objections made in the previous Office action are withdrawn, as being overcome by the amendment dated 22 November 2021.
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The Applicant contends that Chen does not contemplate upper and lower roller supports disposed on opposite sides of the elongate support bar, because all of Chen’s bush bearings 3 and 4 are on top of the rail 1. 
KSR International Co. v. Teleflex Inc. et al. states: 
When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.

KSR International Co. v. Teleflex Inc. et al. states:
If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.

KSR International Co. v. Teleflex Inc. et al. states:
Familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.

KSR International Co. v. Teleflex Inc. et al. states:
A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.

Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the present case, the orientation and configuration of Berger’s device, along with Berger [0022], suggests having upper and lower roller supports on either side of the rail 28 (elongate support bar as claimed). 
Berger’s invention has an upper rail 12, a central rail 28, and a lower rail 22. There is an upper set of rollers 30 and balls 32a/32b positioned between the upper rail 12 and the central rail 28. There is a lower set of rollers 30 and balls 32a/32b positioned between the lower rail 22 and the central rail 28.
Berger [0022] states: 
The rows of rollers 30 and balls 32a, 32b are held in their mutual arrangement to one another by a cage (not shown) in the running rail 12 or the guide rail 22 in the intended alignment with one another.
See Chen Fig. 8. The roller support (bush bearing 3) is U-shaped, and extends along the top and two lateral sides of rail 1. 
When applying the bushes 3/4 of Chen to Berger’s invention, the bush 34 between Berger’s rails 12 and 28 is in the same orientation as the bearing 3 in Chen Fig. 8.

The suggestion to invert the bearing 3 and to put the bearing 3 between Berger’s rails 22 and 28 is Berger’s rollers 30 and balls 32a/32b as shown in Fig. 1, combined with Berger [0022] explicitly stating that a cage (not shown) is used to hold the rollers 30 and balls 32a/32b in the rail 22. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637